                     Case 1:20-cr-00293-LJL Document 27 Filed 06/17/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                  6/17/2020
UNITED STATES OF AMERICA                                               :
                                                                       :
                                                                       :
                  -v-                                                  :       20-cr-293 (LJL)
                                                                       :
ISAAM HENRY,                                                           :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       Defendant has moved to inspect the records and papers used in connection with the constitution of the
Master and Qualified Jury Wheels. (See Dkt. No. 23.) In response and prior to taking a position on the
defendant’s motion, the Government has asked to speak with Linda Thomas, the Jury Administrator in the
Southern District of New York, to determine the existence and nature of the documents the Defendant seeks to
access. (See Dkt. No. 25.)

        IT IS HEREBY ORDERED that the Government is permitted to speak with Ms. Thomas, and that
counsel for defendant is entitled to be present for the conversation. The Court understands that requests by
defense counsel to be present at such conversation have been made in other cases, including United States v.
Balde, 20-cr-281(KPF), United States v. Henry, 20-cr-293(LJL), and United States v. Williams, 20-cr-
286(WHP), and that a conference between the Government and Ms. Thomas for a similar purpose, in United
States v. Balde, 20-cr-281(KPF), is scheduled to take place telephonically on June 30, 2020 at 11:00 a.m.
Accordingly, and for the convenience of the Jury Administrator, it is ORDERED that the conference with the
Jury Administrator in this case shall be coordinated with the conference with the Jury Administrator in United
States v. Balde, 20-cr-281(KPF), and shall take place on the same date and at the same time as the conference in
that case, so that only a single meeting will take place with a representative or representatives from the
Government and counsel for the defendants. Defense counsel is instructed to consult the Balde docket for call-
in information.

        Any party objecting to this procedure shall inform the Court by letter filed on ECF within two days of
the date of this Order.

       IT IS FURTHER ORDERED that the Government’s deadline to respond to the Defendant’s motion at
Dkt. No. 23 is extended so that the Government shall respond within one week of the above-referenced
conference.

        SO ORDERED.


Dated: June 17, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
